Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  February 17, 2015                                              Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                  Stephen J. Markman
                                                                      Mary Beth Kelly
  150565-6(54)                                                         Brian K. Zahra
                                                               Bridget M. McCormack
                                                                     David F. Viviano
                                                                 Richard H. Bernstein,
                                                                                 Justices
  MICHIGAN INSURANCE COMPANY,
            Plaintiff-Appellee,
                                           SC: 150565
  v                                        COA: 315837
                                           Chippewa CC: 12-012243-CK
  CHANNEL ROAD CONSTRUCTION, INC.,
  d/b/a CONSTRUCTION SERVICES, INC., OF
  DRUMMOND ISLAND,
             Defendant-Appellant,
  and

  CITIZENS INSURANCE COMPANY and
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees,
  and

  MARK WENGER and CYNTHIA WENGER,
             Defendants.
  _____________________________________/

  MICHIGAN INSURANCE COMPANY,
            Plaintiff-Appellee,
                                           SC: 150566
  v                                        COA: 315859
                                           Chippewa CC: 12-012243-CK
  CHANNEL ROAD CONSTRUCTION, INC.,
  d/b/a CONSTRUCTION SERVICES, INC., OF
  DRUMMOND ISLAND,
             Defendant,
  and
                                                                                                            2

CITIZENS INSURANCE COMPANY and
FRANKENMUTH MUTUAL INSURANCE
COMPANY,
           Defendants-Appellees,
and

MARK WENGER and CYNTHIA WENGER,
           Defendants-Appellant.
_____________________________________/

       On order of the Chief Justice, the motion of the Associated General Contractors of
Michigan to participate as amicus curiae is GRANTED. The amicus brief submitted by
that organization on February 10, 2015, is accepted for filing.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                     February 17, 2015
                                                                                   Clerk